Citation Nr: 1547329	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to December 1963.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his July 2015 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an October 2015 pre-hearing teleconference, in a letter dated October 28, 2015, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  At the prehearing conference in October 2015, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  Specifically, he stated that he served as a tank mechanic for two years where he was exposed to acoustic trauma such as explosions and the firing of the tanks without use of hearing protection.  See, March 2014 statement in support of claim.  As the Veteran had a military occupational specialty of armament machinist, exposure to acoustic trauma is conceded.  

On January 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed bilateral sensorineural hearing loss which the examiner opined was less likely than not related to service based on the rationale that the Veteran had a separation audiometric examination that was non-disabling for VA purposes.  The examiner further opined that it is less likely than not that the Veteran's hearing loss is delayed onset hearing loss related to noise exposure during military service based on studies which shows that the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  However, the examiner opined that the Veteran's tinnitus which he reported began during military service following exposure to firing range noise during service is related to service.  

Notably, in the January 2015 rating decision, the RO granted service connection for tinnitus based on in-service noise exposure.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 C.F.R. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


